department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date uniform issue list number contact person contact’s identification_number telephone number employer_identification_number legend d e f l x dear --------------------- this is in reply to your request of date forwarded to our office for a ruling that the estate e’s sale of real_property l to disqualified_person d in return for the fair_market_value in cash to private_foundation devisee f will not be any act of self-dealing under sec_4941 of the internal_revenue_code and sec_53_4941_d_-1 example of the foundation and similar excise_tax regulations facts e is the estate still pending in probate_court of the last spouse of the founder of f f a nonprofit charitable corporation is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code d son of the founder of f is a disqualified_person as to f under sec_4946 of the code in this transaction e will sell real_property l to d in return for cash for l’s fair_market_value of approximately x dollars e has obtained a detailed appraisal of l by appropriate certified appraisers law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes private_foundations exempt from federal_income_tax under sec_501 of the code and subject_to the private_foundation provisions of the code including sec_4941 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons as defined under sec_4946 of the code sec_4946 of the code and sec_53_4946-1 of the foundation and similar excise_taxes regulations provide that a disqualified_person with respect to a private_foundation includes a substantial_contributor a foundation_manager and any disqualified person's spouse parents children and grandchildren but not brothers sisters nieces or nephews sec_53_4941_d_-1 of the regulations concerning administration of estates provides that an act of self-dealing does not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate regardless of when title to the property vests under local law if the five requirements below are met a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate i the administrator or executor of the estate either iii such transaction occurs before the estate is considered terminated for federal_income_tax ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate or over the private_foundation purposes pursuant to sec_1_641_b_-3 of the income_tax regulations iv the estate receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate v the transaction either a results in the private_foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate sec_53_4941_d_-1 example of the regulations states a bequeathed dollar_figure to his wife and a piece of unimproved_real_estate of equivalent value to private_foundation z of which a was the creator and a foundation_manager under the laws of state y to which the estate is subject title to the real_estate vests in the foundation upon a's death however the executor has the power under state law to reallocate the property to another beneficiary during a reasonable period for administration of the estate the executor exercises this power and distributes the dollar_figure cash to the foundation and the real_estate to a's wife the probate_court having jurisdiction over the estate approves the executor's action under these circumstances the executor's action does not constitute an indirect act of self-dealing between the foundation and a's wife sec_53_4941_e_-1 of the regulations provides that for purposes of the regulations under sec_4941 of the code fair_market_value shall be determined pursuant to sec_53 a - c in which sec_53_4942_a_-2 indicates that a real_property valuation appraisal can be made during a 5-year period even if the actual value changes during such period analysis in your case the five requirements of the estate administration exception to self-dealing under sec_53_4941_d_-1 of the regulations stated above will be met with respect to the sale by the estate e of private_foundation f’s interest in land l to d who is a disqualified_person of f first the executor of e possesses a power of sale with respect to the estate property l second the sale will be approved by a probate_court having jurisdiction over the estate third the sale will occur before the estate is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 of the regulations fourth neither the estate nor the private_foundation will lose any fair_market_value in this sale fifth the interest of the estate and the private_foundation under the sale will remain at least as liquid as their interests were before this sale we note that this sale is similar to example of the regulation cited above in that equal fair_market_value of cash is provided for property during the probate time period with the executor’s transaction being subject_to the probate court’s approval conclusion accordingly we rule as you request that estate e’s proposed sale of real_property l to disqualified_person d in return for l’s fair_market_value in cash for private_foundation devisee f will not be any act of self-dealing under sec_4941 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling letter please contact the person whose name and telephone number are shown in the heading of this letter because this ruling letter could help to resolve any questions please keep it in your permanent records sincerely enclosure notice technical group debra j kawecki manager exempt_organizations
